Citation Nr: 0401472	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  00-22 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a service-connected right 
knee disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella of the right knee, status post 
arthroscopy.  

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative osteoarthritis of the right knee.  

4.  Entitlement to an initial rating in excess of 30 percent 
for depression.  

5.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to April 
1991.  He also had periods of active duty for training and 
inactive duty training as a member of the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran service connection, with a 10 percent 
initial rating, for chondromalacia patella of the right knee, 
status post arthroscopy.  He responded with a September 1999 
Notice of Disagreement regarding this disability rating, and 
was sent an August 2000 Statement of the Case by the RO.  He 
subsequently filed an October 2000 substantive appeal, 
perfecting his appeal of this issue.  In an October 2002 
rating decision, the veteran was awarded a separate 10 
percent rating for degenerative osteoarthritis of the right 
knee, effective from June 18, 2002.  That issue is also now 
before the Board.  

In an August 2001 rating decision, the veteran was awarded 
service connection, with a 30 percent initial rating, for 
depression, and was denied a total disability rating based on 
individual unemployability.  He responded with a March 2002 
Notice of Disagreement regarding the assigned initial rating, 
and the denial of a total disability rating based on 
individual unemployability.  After being sent a June 2002 
Statement of the Case by the RO, the veteran filed a June 
2002 substantive appeal regarding these issues, and they have 
been merged into his pending appeal.  

In a May 2002 rating decision, the veteran was denied service 
connection for a left knee disability, claimed as secondary 
to his service-connected right knee disability.  The veteran 
responded with a June 2002 Notice of Disagreement regarding 
this denial, and was sent an October 2002 Statement of the 
Case by the RO.  Upon the filing of a substantive appeal in 
February 2003, his appeal of this issue was perfected.  This 
issue has also been merged into the veteran's pending appeal.  

The issues of entitlement to service connection for a left 
knee disability and an increased initial rating for 
depression will be the subject of this Board decision, and 
the remainder of the issues on appeal will be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on the veteran's part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Competent evidence has not been presented indicating that 
the veteran's left knee disability is due to or the result of 
his service-connected right knee disability, or is aggravated 
by his right knee disability.  

3.  According to the competent medical evidence of record, 
the veteran's service-connected depression is characterized 
by social isolation, a depressed mood, memory loss, and 
insomnia.  




CONCLUSIONS OF LAW

1.  Service connection for a left knee disability, claimed as 
secondary to a service-connected right knee disability, is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.304, 3.310 (2003).  

2.  The criteria for a disability rating of 50 percent for 
the veteran's post traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 2002 
Statement of the Case and the February 2001 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical centers in Ponce and 
San Juan, Puerto Rico, and these records were obtained by the 
RO.  Private medical records have also been obtained from 
R.A.C., M.D., and C.C.G., M.D.  Finally, Social Security 
Administration records created pursuant to the veteran's 
claim for Social Security Disability benefits have been 
obtained by the RO.  The veteran has not otherwise identified 
any additional evidence not already associated with the 
claims folder that is obtainable.  Finally, he has been 
afforded recent VA medical examinations in conjunction with 
his claims; for these reasons, his appeals are ready to be 
considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (December 
16, 2003).  In the present case, the appellant was informed 
by the RO's October 2002 Statement of the Case of the 
evidence that was necessary to substantiate his claim.  The 
appellant has had over a year since this document was issued 
to submit additional evidence, and he in fact has done so; 
therefore, there is no indication that further delaying 
adjudication of the appellant's appeal would serve his 
interests.  

I.  Service connection - Left knee disability

The veteran seeks service connection for a left knee 
disability, claimed as secondary to his service-connected 
right knee disability.  Service connection may be awarded for 
a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2003).  Service connection may also be awarded for any 
disability which is due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2003).  Finally, 
service connection may also be awarded for a nonservice-
connected disability that is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The Board notes that, in a February 1998 rating decision, 
service connection for a left knee disability was denied.  A 
timely Notice of Disagreement was filed, and the veteran was 
sent an April 1999 Statement of the Case.  However, because 
the veteran failed to file a timely substantive appeal, this 
decision is final, and may not be reopened, except upon the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).  However, because the veteran now 
seeks service connection for a left knee disability on a 
secondary basis, the Board accepts this claim as a new and 
different claim from the previously-denied direct service 
connection claim.  See Harder v. Brown, 5 Vet. App. 183 
(1993).  Therefore, because of the prior denial of service 
connection was on a direct basis, the Board will only 
consider the issue of entitlement to service connection for 
left knee disability under 38 C.F.R. § 3.310 (2003), as 
secondary to a service connected disability.  

For the reasons to be discussed below, service connection for 
a left knee disability, claimed as secondary to a service-
connected right knee disability, must be denied.  The veteran 
has not presented competent medical evidence that his 
service-connected right knee disability either resulted in, 
or aggravates, his left knee disability.  

As an initial matter, the Board concedes that the veteran 
does have a left knee disability.  Both private and VA 
medical records confirm that the veteran has had severe 
osteoarthritis of the left knee since at least 1997, for 
which he underwent a total knee replacement in 2002.  Because 
the record is negative for any medical evidence to the 
contrary, a current left knee disability is accepted by the 
Board.  

In April 2002, the veteran's left knee was examined by a VA 
physician.  A history of a total left knee replacement in 
January 2002, due to severe osteoarthritis, was noted.  An 
arthroscopy of the left knee in 1997 was also noted.  After 
examining the veteran's left knee and reviewing the medical 
evidence of record, the physician concluded the veteran's 
"present left knee disability is not secondary to [his 
service connected] right knee arthroscopy."  Rather, the 
veteran's left knee disability was "due to the natural 
process of aging arthritis."  

The remainder of the medical evidence is silent on the 
question of a medical nexus between the veteran's left knee 
disability and his service-connected right knee disability.  
Therefore, based on the April 2002 medical opinion, service 
connection for a left knee disability must be denied.  No 
competent medical evidence has been presented that the left 
knee disability is due to or the result of the veteran's 
right knee disability, or is aggravated thereby.  His left 
knee disability has been attributed to "the natural process 
of aging arthritis" and not his right knee disability, after 
review of the record by a VA medical examiner.  The veteran 
has presented no other medical evidence to the contrary.  

The veteran has himself alleged that his left knee disability 
is the result of his right knee disability, but lay 
assertions regarding medical causation, diagnosis, and 
etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, no medical evidence of a nexus between the 
veteran's service-connected right knee disability and his 
current left knee disability has been presented, and service 
connection for a left knee disability must be denied.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II.  Increased initial rating - Depression

The veteran seeks an initial rating in excess of 30 percent 
for his service-connected depression.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2003).  

The veteran's depression is rated as 30 percent disabling 
under Diagnostic Code 9435, for mood disorders, not otherwise 
specified.  These rating criteria provide for a 30 percent 
rating where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, direction, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

For the reasons to be discussed below, an initial rating of 
50 percent and no higher is warranted for the veteran's 
service-connected depression.  

The veteran first underwent VA psychiatric examination in 
December 1997.  He reported depression and memory loss of 
several years' duration, for which he has sought no medical 
treatment.  He was forgetful, and at times becomes 
disoriented.  On objective examination, the veteran was clean 
and adequately dressed and groomed.  He was alert and fully 
oriented, and his mood was slightly anxious and depressed.  
His affect was restricted but his attention, memory, and 
concentration were good.  His speech was clear and coherent.  
No hallucinations or homicidal or suicidal thoughts or plans 
were reported by the veteran.  His insight and judgment were 
fair, and his impulse control was good.  The examiner 
considered the veteran competent to handle his VA benefits.  
Adjustment reaction, with anxiety and depression, was 
diagnosed, and a Global Assessment of Functioning (GAF) score 
of 65 was assigned.  The Global Assessment of Functioning is 
a scale reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  A GAF score of 61-70 is indicative of mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  

The veteran was again examined by VA personnel in July 2001.  
He reported that because his physical disabilities impaired 
his activity level, he was usually ill-humored and reclusive.  
Although he was married, with two daughters, he generally 
stayed home when his family went out.  He was not currently 
working.  On objective examination, the veteran was casually 
dressed and groomed.  He was restless at times, but he was in 
contact with reality and his answers were relevant, coherent, 
and logical.  His affect was adequate, but his mood was 
depressed and frustrated.  He was fully oriented, with 
adequate memory and intellectual functioning.  Judgment was 
within normal limits, but his insight was superficial and 
poor.  No delusions or hallucinations were noted.  No overt 
suicidal or homicidal plans were reported, but the veteran 
did feel at times that he would be better off dead than 
alive.  He feared becoming more physically impaired, and 
being confined to a wheelchair.  The prior diagnosis of a 
mood disorder, depression, was confirmed, and a GAF score of 
50 was assigned.  A GAF score of 41-50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  

The veteran underwent private psychiatric examination in 
April and May 1999 secondary to his claim for Social Security 
Disability benefits.  He was found to have difficulty 
sleeping, decreased energy, and difficulty concentrating; 
however, no manic or bipolar symptoms were observed.  

According to VA outpatient treatment records, the veteran 
sought psychiatric counseling in 1998.  A diagnosis of 
depression was confirmed, and medication was prescribed.  He 
continued to seek counseling intermittently since that time.  

Private treatment records from Dr. R.A.C. reflect the 
veteran's complaints of insomnia, social isolation, 
depression, and forgetfulness.  According to a July 1998 
examination report, he did attempt suicide on one occasion.  
On objective examination, he was alert and fully oriented, 
with perceptional disturbances.  His insight was fair but 
judgment was poor, with some impulsiveness.  His affect was 
severely depressed, and he had an "obsessive and pervasive" 
fear of losing control.  Speech was somewhat pressured, but 
was coherent and relevant.  He had strong ideas of 
uselessness, and that it would be "better to be dead."  The 
final diagnosis was of a mood disorder, severe.  A GAF score 
of 50 was assigned, and his prognosis was described as "very 
poor."  

After reviewing the totality of the record, the Board 
concludes that a 50 percent initial rating, and no higher, is 
warranted for the veteran's service-connected depression.  
Both private and VA examiners have assigned recent GAF scores 
of 50, indicative of serious symptoms and serious impairment 
in the veteran's social and occupational functioning.  Also, 
his affect has been described as severely depressed, and his 
speech has been pressured.  He has reported memory loss, and 
Dr. R.A.C. characterized the veteran's judgment as poor.  
Finally, his mood and motivation have been described as 
depressed as well.  In light of 38 C.F.R. §§ 4.3 and 4.7, the 
Board finds that a 50 percent initial rating is warranted, 
due to the veteran's serious occupational and social 
impairment.  Additionally, the Board notes that while a 
staged rating is not warranted in the present case, the 
veteran has met the criteria for a 50 percent rating at all 
times during the pendency of this appeal.  

However, based on the totality of the medical record, a 70 
percent rating is not warranted under the schedular criteria 
for the evaluation of psychiatric disabilities.  While the 
veteran has had some suicidal thoughts, and at least one 
reported attempt, in the past, he did not show any such 
thoughts on his most recent VA examination, of July 2001.  
Likewise, no obsessional rituals or compulsions have been 
noted.  His speech has been coherent and relevant at all 
times of record, and no examiner has questioned his ability 
to live and function independently, or to manage his own 
finances.  All examination reports and outpatient treatment 
records during the appeals period have described him as alert 
and fully oriented.  While the veteran has reported increased 
irritability, he has had no legal difficulties related to his 
psychiatric impairment.  The veteran has been without 
hallucinations and/or delusions, and his personal dress and 
grooming have generally been at least adequate.  While the 
veteran does have limited personal contact with others, he 
has been married for approximately 20 years, and maintains at 
least some contact with his family and relatives.  Overall, 
the preponderance of the evidence is against an initial 
rating of 70 percent.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's depression has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself.  While 
the veteran was awarded Social Security Disability benefits 
based in part on his depression, his bilateral knee 
disabilities were also cited.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
rating in excess of 70 percent for the veteran's depression.  
As a preponderance of the evidence is against the award of an 
initial rating higher than 50 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).




ORDER

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a right knee disability, 
is denied.  

2.  Entitlement to an initial rating of 50 percent for the 
veteran's depression is granted.  


REMAND

The veteran seeks increased initial ratings for his service-
connected disabilities of the right knee.  In October 2002, 
he underwent a VA orthopedic examination of his knees; 
however, the RO has yet to reconsider his right knee claims 
in light of this additional evidence added to the record.  
When new evidence has been added to the record, the agency of 
original jurisdiction is obligated to reconsider the 
veteran's claims in light of the additional evidence, and to 
provide a Supplemental Statement of the Case to him and his 
representative, if any.  See 38 C.F.R. § 19.31 (2003).  
Because this action has not yet been accomplished, a remand 
is required in order for the veteran to be afforded proper 
procedural development.  

The veteran has also perfected an appeal of the denial of a 
total disability rating based on individual unemployability.  
However, because this issue is inextricably intertwined with 
other issues being remanded by the Board, it will be held in 
abeyance until those other issues are resolved.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

In light of the above, this appeal is remanded for the 
following additional development:

1.  The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the Veterans' Benefits Act 
of 2003, and any other applicable legal 
precedent.  

2.  Thereafter, the RO should again 
consider the veteran's claims of 
increased initial ratings for 
chondromalacia patella of the right knee, 
and for degenerative osteoarthritis of 
the right knee, as well as for a total 
disability rating based on individual 
unemployability, in light of all 
additional evidence added to the record 
subsequent to the prior Statement of the 
Case.  If the benefits sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



